

116 S4016 IS: Maintaining United States National Security Interests in Europe Act
U.S. Senate
2020-06-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 4016IN THE SENATE OF THE UNITED STATESJune 18, 2020Mr. Menendez introduced the following bill; which was read twice and referred to the Committee on Foreign RelationsA BILLTo reiterate the support of Congress for the relationship between the United States and the Federal Republic of Germany, to prevent the weakening of the deterrence capacity of the United States in Europe, to prohibit use of funds to withdraw the United States Armed Forces from Europe, and for other purposes.1.Short titleThis Act may be cited as the Maintaining United States National Security Interests in Europe Act.2.Findings; sense of Congress(a)FindingsCongress makes the following findings:(1)The 2017 National Security Strategy states, [t]he United States will deepen collaboration with our European allies and partners to confront forces threatening to undermine our common values, security interests, and shared vision. The United States and Europe will work together to counter Russian subversion and aggression, and the threats posed by North Korea and Iran. We will continue to advance our shared principles and interests in international forums..(2)After the end of World War II, the presence of foreign military forces in Germany was governed by a law signed in April 1949 that allowed France, the United Kingdom, and the United States to retain forces in Germany.(3)The initial law was succeeded by the Convention on the Presence of Foreign Forces in the Federal Republic of Germany, signed at Paris on October 23, 1954, allowing eight North Atlantic Treaty Organization (NATO) members, specifically Belgium, Canada, Denmark, France, Luxembourg, the Netherlands, the United Kingdom, and the United States, to maintain a long-term presence of military forces in the Federal Republic of Germany.(4)The Federal Republic of Germany has made significant contributions to the North Atlantic Treaty Organization alliance, and by hosting the largest United States Armed Forces presence in Europe, the Federal Republic of Germany has borne a significant burden in the interest of collective security.(5)As of June 2020, the United States presence in various locations in the Federal Republic of Germany, including in Stuttgart at the United States European Command and the United States Africa Command, consists of—(A)approximately—(i)35,000 members of the Armed Forces;(ii)10,000 Department of Defense civilian employees; and (iii)2,000 defense contractors; (B)personnel of the Department of State and other United States Government agencies; and (C)the dependents of individuals described in subparagraphs (A) and (B).(6)The United States presence in Europe, including in the Federal Republic of Germany—(A)protects and defends the United States and United States allies and partners by deterring conflict with the Russian Federation and other adversaries;(B)strengthens and supports the North Atlantic Treaty Organization alliance and critical partnerships in Europe; and (C)serves as an essential support platform for carrying out vital national security engagements in Afghanistan, the Middle East, Africa, and Europe.(7)The deep bilateral ties between the United States and the Federal Republic of Germany have led to decades of economic prosperity for both countries and their allies and have strengthened human rights and democracy around the world. (b)Sense of CongressIt is the sense of Congress that—(1)the United States should continue to maintain and strengthen the bilateral relationship with the Federal Republic of Germany and the relationships with other European allies; (2)the United States should maintain a robust military presence in the Federal Republic of Germany so as to deter further aggression from the Russian Federation or aggression from other adversaries against the United States and its allies and partners; and(3)the United States should remain committed to strong collaboration with European allies as outlined in the 2017 National Security Strategy. 3.Prohibition on use of funds to withdraw the United States Armed Forces from Europe(a)In generalExcept as provided in subsection (b), notwithstanding any other provision of law, no Federal funds are authorized to be appropriated, obligated, expended, or otherwise made available to take any action—(1)to withdraw or otherwise reduce the overall presence, including the rotational presence, of United States Armed Forces personnel and civilian employees of the Department of Defense in Europe;(2)to close or change the status of any base or other facility of the United States Armed Forces located in Europe; or(3)to withdraw or otherwise reduce the overall presence of United States Armed Forces assets in Europe.(b)ExceptionsThe prohibition under subsection (a) shall not apply if—(1)the host government transmits to the United States Government a written request for such a withdrawal or other reduction; or(2)(A)the President declares the intent to take an action described in subsection (a);(B)not later 180 days before initiating an action described in subsection (a), the President submits to the appropriate committees of Congress notice of such intent that includes—(i)a justification for the action;(ii)the number of members of the United States Armed Forces or civilian employees of the Department of Defense to be withdrawn or reduced, as applicable;(iii)a description of the United States Armed Forces assets to be withdrawn or reduced, as applicable;(iv)a description of any base or facility of the United States Armed Forces in Europe to be subject to closure or change of status, as applicable;(v)an explanation of the national security benefit of the action to the United States and the North Atlantic Treaty Organization; and(vi)a plan to offset the reduction in United States and North Atlantic Treaty Organization conventional deterrence against Russian Federation aggression caused by the action; and(C)the action is expressly authorized by a joint resolution of Congress or an Act of Congress enacted after the date of the declaration described in subparagraph (A).(c)Public testimonyNot later than 14 days after the submittal of the notice required by subparagraph (B), the Secretary of State and the Secretary of Defense shall testify before the appropriate committees of Congress in public session on such withdrawal or reduction.4.Report to Congress on decision to withdraw the United States Armed Forces from Germany(a)In generalNot later than 60 days after the date of the enactment of this Act, the President, in consultation with the Secretary of State, the Secretary of Defense, and the Chairman of the Joint Chiefs of Staff, shall submit to the appropriate committees of Congress, a report that details the decisionmaking process used to arrive at the decision to withdraw members of the Armed Forces from the Federal Republic of Germany announced on June 15, 2020.(b)ElementsThe report required by subsection (a) shall include the following: (1)An assessment of whether any withdrawal of or reduction in United States Armed Forces personnel in the Federal Republic of Germany was ordered by a Presidential directive.(2)A description of the interagency process undertaken to inform the decision outlined in any such Presidential directive or other document calling for such a withdrawal or reduction.(3)A description of the communications with the North Atlantic Treaty Organization, the Government of the Federal Republic of Germany, or other North Atlantic Treaty Organization member countries about the potential decision to change United States force posture in the Federal Republic of Germany.(4)An analysis of the United States national security implications of the proposed withdrawal or reduction of United States Armed Forces presence in the Federal Republic of Germany.5.Appropriate committees of Congress definedIn this Act, the term appropriate committees of Congress means—(1)the Committee on Foreign Relations, the Committee on Armed Services, the Select Committee on Intelligence, and the Committee on Appropriations of the Senate; and (2)the Committee on Foreign Affairs, the Committee on Armed Services, the Permanent Select Committee on Intelligence, and the Committee on Appropriations of the House of Representatives. 